DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-19 were originally pending in this application prior to the amendment dated 08/08/2022. Claims 1, 4, 5, 8, 10, 13-16 and 19 are now amended. Claim 12 is cancelled and no new claims are added. Hence, claims 1-11 and 13-19 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments (pg. 6), filed on 08/08/2022 with respect to the 112 rejections of claims 1, 4-5, 8, 10 and 13 have been fully considered and are persuasive. The 112 (b) rejections of claims 1-19 have been withdrawn. 
Applicant’s arguments (pg.7 para 4), filed on 08/08/2022 with respect to 101 rejection of claims 1 and 8 have been fully considered and are persuasive. The 101 rejection of claims 1-19 has been withdrawn.
Applicant’s arguments (pg. 8-10), filed on 08/08/2022 with respect to 103 rejection of claims 1 and 8 have been fully considered and are persuasive. The 103 rejection of claims 1-19 has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-11 and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “measuring a first liquid pressure within the sump with the pressure sensor after deactivating the drain pump; determining the drain segment was successful based on the measured first liquid pressure” in lines 10-12. It is not very clear as to how the drain segment was deemed successful based upon a pressure measurement but no criterion used, rendering the overall limitation ambiguous and hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. However, in the disclosure (Specification [0060]), Applicant has disclosed that “step 406 may include determining that the drain segment was successful when the measured pressure in the sump after deactivating the drain pump is less than or equal to the predetermined threshold.”. The Examiner thereby recommends that this language could read “……. measuring a first liquid pressure within the sump with the pressure sensor after deactivating the drain pump; determining the drain segment was successful when the first liquid pressure is less than or equal to a predetermined threshold value”.
Claim 1 recites the limitation “starting a timer and taking a reference pressure after determining the drain was successful; measuring a second liquid pressure within the sump when the timer expires;” in lines 14-16. It is unclear if the drain pump is deactivated or activated when the timer starts and expires and in-between, rendering the overall limitation ambiguous and hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. From the Applicant’s disclosure (Fig.6], it is evident that the Step 408 and 410 occur while the drain pump remains deactivated (Step 404), the Examiner thereby suggests that this language could read “starting a timer while the drain pump remains deactivated, and taking a reference pressure after determining the drain was successful; measuring a second liquid pressure within the sump when the timer expires and while the drain pump continues to remain deactivated;”
Claims 2-7 are rejected as containing the same indefiniteness issues as above in base claim 1, from which these depend.
 Claim 8 recites the limitation “measuring, by the pressure sensor, a first pressure within the sump after deactivating the drain pump; storing the first pressure in a memory of the dishwashing appliance as a reference pressure; measuring, by the pressure sensor, a second pressure within the sump after measuring the first pressure;” in lines 10-15. Even though it is clear that the first pressure is measured after the drain pump is deactivated, it is unclear if the drain pump continues to be deactivated or is re-activated when the second pressure is measured, rendering the overall limitation ambiguous and hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. From the Applicant’s disclosure (Fig.6], it is evident that the Step 410 occurs while the drain pump remains deactivated (Step 404), the Examiner thereby suggests that this language could read “measuring, by the pressure sensor, a first pressure within the sump after deactivating the drain pump; storing the first pressure in a memory of the dishwashing appliance as a reference pressure; measuring, by the pressure sensor, a second pressure within the sump after measuring the first pressure and while the drain pump continues to remain deactivated”
Claims 9-11 and 13-19 are rejected as containing the same indefiniteness issues as above in base claim 8, from which these depend.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Durham (US-20190159652-A1) teaches a dishwasher with method steps (see Fig.4) involving, deactivating a drain pump (Step 312), measuring a first liquid pressure using pressure sensor (Step 308), starting a timer (Step 310), measuring a second liquid pressure (Step 312) when the timer expires (Step 316) and logging a drain fault (Step 318) while including a water inlet valve (not a check valve).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711  


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711